    Case 1:19-cr-00318-GLR Document 472 Filed 10/15/20 Page 1 of 2



                                October 15, 2020

The Hon. George L. Russell
United States District Court
101 West Lombard Street
Baltimore, Maryland 21201

      Re:    United States v. Ivan Potts, GLR-19-0318

Dear Judge Russell:

       I am writing in anticipation of Ivan Potts’ sentencing, scheduled for
October 22, 2020, and to respectfully ask the Court to impose the agreed-upon
sentence of 42 months pursuant to Rule 11(c)(1)(C). I write briefly to explain a
few factors absent from the PSR that may be relevant to the Court:
       First, Potts underwent a significant experience prior to his arrest that
influenced who he is today. In 2015, Baltimore police officers from the Gun Trace
Task Force assaulted Potts during an arrest and planted a gun on him. Potts was
sentenced to eight years in prison for the gun charge and served two years before
his case was overturned. After his wrongful conviction, Potts became a
community advocate and worked with Out for Justice, a criminal justice reform
organization in Baltimore. He advocated for legislation that would help
compensate individuals who were wrongfully incarcerated. He used his traumatic
experience to help enact positive change in the criminal justice system.
       Second, Potts is actively participating in the Georgetown Prison Scholars
Program at the Correctional Treatment Facility (CTF). This program allows
inmates to enroll in Georgetown University courses, providing them with the
opportunity to pursue higher education while incarcerated. As a teenager, Potts
was unable to follow the typical path to higher education. The Prison Scholars
Program has provided him with an opportunity to challenge himself and pursue a
bachelor’s degree. Once he secures his degree, Potts plans to explore a future
career in real estate.
       Finally, the past seven months Potts has spent incarcerated at CTF have
been extremely difficult. As this Court knows, CTF suffered from a COVID-19
outbreak earlier this year. In response to the outbreak and the global pandemic,
CTF has been operating on a modified lockdown status. Potts has spent months
completely isolated from other inmates. For several weeks, he spent 23 hours a
day locked in his single-person cell to prevent the spread of the virus. All
programming and family visits have been halted. The conditions of confinement
have changed significantly in response to the COVID-19 pandemic. These
conditions have increased the severity of Potts’ time at CTF.
       For these reasons, among others, we respectfully ask this court to impose
the agreed-upon sentence of 42 months.
                                   __________________________
                                   _____________________________________________________________________
                                   Brown Law I 1 North Charles St., Suite 1301 I Baltimore, MD 21201
                                   t: 410-244-5444 I f: 410-934-3208 I brown@cjbrownlaw.com
    Case 1:19-cr-00318-GLR Document 472 Filed 10/15/20 Page 2 of 2




                        Sincerely,


                        ______/s/________
                        C. Justin Brown


cc: AUSA Matthew Dellabetta




                                     2
